              Case 1:20-cv-00351-LPS Document 7 Filed 04/30/20 Page 1 of 3 PageID #: 151



                                     IN THE UNITED STATES DISTRICT COURT

                                       FOR THE DISTRICT OF DELAWARE

                                                           )
         INTERNATIONAL BUSINESS MACHINES                   )
         CORPORATION,                                      )
                                                           )
                                Plaintiff,                 )
                                                           )
                                                           )          C.A. No. 20-351-LPS
                  v.                                       )
                                                           )
         AIRBNB, INC.,                                     )
                                                           )
                                Defendant.                 )
                                                           )

                          UNOPPOSED MOTION TO EXTEND TIME TO RESPOND

                  Defendant Airbnb, Inc. hereby moves to extend the deadline to answer, move or

         otherwise respond to the Complaint (D.I. 1) until and including June 1, 2020. The extension is

         necessary for Defendant to evaluate the merits of Plaintiff’s claims and its potential defenses

         thereto. Plaintiff does not oppose this motion. A proposed form of order is attached.



                                                               YOUNG CONAWAY STARGATT
                                                                 & TAYLOR, LLP

             Dated: April 30, 2020                              /s/ Adam W. Poff
                                                               Adam W. Poff (No. 3990)
                                                               Pilar G. Kraman (No. 5199)
                                                               Rodney Square
                                                               1000 North King Street
                                                               Wilmington, DE 19801
                                                               (302) 571-6600
                                                               apoff@ycst.com
                                                               pkraman@ycst.com




47116051.1
Case 1:20-cv-00351-LPS Document 7 Filed 04/30/20 Page 2 of 3 PageID #: 152



                                       BAKER BOTTS L.L.P.

                                       Lisa M. Kattan
                                       700 K Street, N.W.
                                       Washington, DC 20001
                                       (202) 637-7700
                                       lisa.kattan@bakerbotts.com

                                       Christopher V. Ryan
                                       Joseph Gray
                                       98 San Jacinto Boulevard
                                       Suite 1500
                                       Austin, TX 78701
                                       (512) 322-2501
                                       chris.ryan@bakerbotts.com
                                       joseph.gray@bakerbotts.com

                                       Sarah J. Guske
                                       101 California Street
                                       Suite 3600
                                       San Francisco, CA 94111
                                       (415) 291-6200
                                       sarah.guske@bakerbotts.com

                                       Attorneys for Defendant
  Case 1:20-cv-00351-LPS Document 7 Filed 04/30/20 Page 3 of 3 PageID #: 153



                           CERTIFICATE OF SERVICE

         I, Adam W. Poff, Esquire, hereby certify that on April 30, 2020, I caused to

be electronically filed a true and correct copy of the foregoing document with the

Clerk of the Court using CM/ECF, which will send notification that such filing is

available for viewing and downloading to registered participants.

         I further certify that on April 30, 2020, I caused the foregoing document to

be served by e-mail on the following counsel of record:

                     John W. Shaw
                     Karen E. Keller
                     SHAW KELLER LLP
                     I.M. Pei Building
                     1105 North Market Street, 12th Floor
                     Wilmington, DE 19801
                     jshaw@shawkeller.com
                     kkeller@shawkeller.com

                     Attorneys for Plaintiff


                                  YOUNG CONAWAY STARGATT
                                   & TAYLOR, LLP

                                   /s/ Adam W. Poff
                                  Adam W. Poff (No. 3990)
                                  Pilar G. Kraman (No. 5199)
                                  Rodney Square
                                  1000 North King Street
                                  Wilmington, Delaware 19801
                                  (302) 571-6600
                                  apoff@ycst.com
                                  pkraman@ycst.com

Dated: April 30, 2020             Attorneys for Defendant Airbnb, Inc.

26405689.1
